          Case 1:20-cv-04340-RWL Document 67 Filed 11/02/20 Page 1 of 2




November 2, 2020                                                                  LAURA B. JUFFA
                                                                              DIRECT: 646.367.6716
                                                                            LJUFFA@KBRLAW.COM

VIA ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: Abraham Gross v. The City of New York, et al.: Civil Action No.: 20-cv 04340(GBD)(RWL)

Dear Judge Lehrburger:

We represent Defendants Common Ground Management Corp d/b/a Breaking Ground
Management (“Breaking Ground”)., Brenda Rosen, Teresa Palmieri, Vanessa Curcurullo,
Stephanie Labarta and Travis Fong (collectively the “Breaking Ground”) in the above-referenced
matter. This matter is currently scheduled for a Settlement Conference on November 9, 2020 at
1:30 P.M.    Breaking Ground Director of Leasing Teresa Palmieri and Aaron Dobish,
Independent Consultant, will participate in the conference on behalf of the Breaking Ground
Defendants.

Pursuant to Paragraph 5 of Your Honor’s Settlement Conference Procedures, we write to
request that the individually named defendants President & Chief Executive Officer Brenda
Rosen, Assistant Director of Leasing Vanessa Curcurullo, Senior Analyst Stephanie Labarta
and Travis Fong be excused from participation in the Settlement Conference. Ms. Curcurullo
and Ms. Labarta are current Breaking Ground employees who do not have settlement authority.
Similarly, Mr. Fong is a former Breaking Ground employee, who does not have settlement
authority. Breaking Ground submits that Ms. Rosen’s personal attendance for the Settlement
Conference is not necessary for a productive resolution discussion.

In addition to the foregoing request, Breaking Ground also requests that its liability insurer be
excused from participation in the Settlement Conference as the carrier’s participation in the
conference is not necessary for Breaking Ground to engage in settlement negotiations at this
stage.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP




                                                                                          6856701
         Case 1:20-cv-04340-RWL Document 67 Filed 11/02/20 Page 2 of 2



Laura B. Juffa

cc:    All Counsel and Parties of Record
       (via ECF)

       Abraham Gross
       Pro Se Plaintiff
       (via e-mail)




                                           2
                                                                         6856701
